 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTown and Country Nursing Home,IncandUnitedSteelworkers of America,AFL-CIO-CLC, anditsLocal 13594Case 7-CA-26246September 30 1988DECISION AND ORDERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 6 1987 Administrative Law JudgeBernard Ries issued the attached decision The Respondent filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings andconclusions'and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Town andCountry Nursing Home IncMidland,Michiganitsofficersagents successors and assigns shalltake the action set forth in the Order except thatthe attached notice is substituted for that of the administrative law judgeThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge employees because oflawful activities on behalf of United Steelworkersof America AFL-CIO-CLC and its Local 13594or any other labor organizationWE WILL NOT in any like or related mannerinterferewith restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make Karen Rosenbrock whole forany loss of pay she may have suffered because weterminatedherwith interestandWE WILLremove from our personnel files any reference toher August 13 1986 discharge and notify her ofthis action and of our intention not to rely on suchdischarge in future personnel actionsTOWN AND COUNTRY NURSINGHOME INCRichard F Czubaj Esqfor the General CounselMary W Kole EsqandMichael J Kole Esqof MidlandMichigan for the RespondentWilliamR Wittbrodtof Bay CityMichiganfor theUnionDECISIONSTATEMENT OF THE CASEiThe judge found that sinking employee Rosenbrock s carryingthough not brandishing a rubber mallet near the driveway where sinkerswere stopping automobiles would reasonably tend to have an intimidatingeffect on nonstrikers and thereforewas unprotected underClear PineMouldings268 NLRB 1044 (1984) Wefind it unnecessary to pass on thisfinding because even assuming Rosenbrock engaged in the alleged misconduct we agree with the judge for the reasons stated by him that theRespondent violated Sec 8(a)(3) and (1) of the Act by discharging her onAugust 13 1986 Thus althoughthe Respondent established an honestbelief that Rosenbrock engaged in two specific acts of alleged misconduct in earlyJune (including the mallet incident)the Respondents coadministratorKole testified that Rosenbrock would not have been discharged but for subsequent reports of continuing improper picketingThe Respondent howeverhas not explained these subsequent reportsand has not established that the alleged improper picketingwas unprotected or that it had an honest belief that Rosenbrock was involved insuch picketingWe therefore agree with the judge that the discharge ofRosenbrock was unlawful Similarly we adopt the judge s recommendstion that the Respondent be ordered to make Rosenbrock whole for lossof earnings from the date of her discharge to the date she was offeredreinstatement In this regardwe note that the Respondent did not viewthe two priorincidents of alleged misconductspecificallyattributed toRosenbrock as sufficient to warrent dischargeBERNARD RIESAdministrativeLaw Judge Thismatter i was tried inMidlandMichiganon 2 June 1987iTheoriginal charge filed in this case on 26 June 1986 was Case 7-CA-25972 allegingviolationsof Sec 8(a)(1) (3) and(5)Subsequentlyon 21 August 1986 theUnion filedan amended charge inCase 7-CA-25972 alleging violationsof the same sectionsand a complaint issued on26 August 1986 Thereafter the Union filed a second charge(Case 7-CA-26246)again alleging violations of Sec 8(a)(1) (3) and(5) includmg an assertion of discrimination against employee Karen RosenbrockThe outstanding complaintinCase 7-CA-25972 wason 19 November1986 consolidatedby theRegion with issues found meritorious in thesecond chargeThe Respondent then filed charges against the Union in four cases thatcontained allegations that were deemed by the Region to have merit andwere consolidated with the outstandingCA complaint on 27January1987and 27 March 1987 Pending settlement of the four CB cases on 28May 1987the RegionalDirectorsevered those cases from the consolidated complaint and postponed them indefinitely Thereafter a completesettlementof Case 7-CA-25972and a partial settlement(including eightstriker misconduct issues)of Case 7-CA-26246 wereconsummated leavmg as the only viable issue the alleged discrimination against Karen Rosenbrockas claimed in Case7-CA-26246Continued291NLRB No 10 TOWN & COUNTRY NURSING HOME75The sole issue presented is the legality of the dischargeof striker Karen Rosenbrock on 13 August 1986 2Briefs have been received from the General Counseland the Respondent Having considered the transcriptthe exhibits the briefs and my recollection of the demeanor of the witnesses I make the followingFINDINGS OF FACTsIMATERIAL BACKGROUNDRespondent operates a nursing home in MidlandMichigan In the course of bargaining for a new collective agreement the Union went on strike early in themorning of 7 June 1986 at the time of the hearing thestrike was still in progressMary Kole is vice president of the corporation andco administratorof the Home she is also an attorneywho served as Respondents principal lawyer (and witness) in this proceedingMary s son Michael has servedas the nego iator of the contract he is also an attorneywho conducted the examination of his mother when sheappeared as a witness in the caseThe parties stipulated that the strike which began on 7June was in law and fact an unfair labor practice strikeThe original answer to the complaint admitted that on orabout 12 June Mary Kole discharged an employee assertedly because she caused in excess of $500 damage to anautomobile that on or about 13 June Kole discharged astriking employee for repeatedly threatening to kill thefamily members of a nonstriker and that about mid JuneKole fired a striking employee for causing damage inexcess of $500 to a company vehicle Respondent alsoadmitted in another answer that it discharged for misconduct one employee on or about 16 July and five more onor about 13 and 15 August but did not specify the reasonsIITHE DISCHARGE OF KAREN ROSENBROCKOn 13 August while still on strike nurse s aide KarenRosenbrock received the following telegram from MaryKoleWe completed our investigation of your conductand actions on the picket line On June 7 1986 youstruck a car dnvin [sic] by Michael Sullivan Saidcar was damaged This together with other acts ofmisconduct is not peaceful picketing Because ofyour actions as stated above your employment withTown and Country Nursing Home Inc is tenninated effective immediatelyA The Applicable LawInClear Pine Mouldings268 NLRB 1044 1046 (1978)the Board held followingNLRB v W C McQuaide552 F 2d 519 527 (3d Cir 1977) that the appropriate testfor determining whether an employer may refuse to reinAccordinglyIdeem all the settled cases to be severed from the complaint except the single issue so remaining under Case7-CA-26246 and Ihave amendedthe caption accordingly2 As amended at the hearing All subsequent dates refer to 19863 Errors in the transcript have been noted andcorrectedstate a striker who engages in misconduct is as follows[W]hether the misconduct is such that under the circumstances existing it may reasonably tend to coerce orintimidate employees in the exercise of rights protectedunder the Act 4Respondent here has advanced acts of misconduct byRosenbrock which it assertsjustified her dischargethose most litigated are that on 7 June she struck theautomobile of a nonstriking employee with a picket signcausing some damage to the car and that on 8 June sheappeared in the vicinity of the picket line displaying asledgehammer in such a manner as to reasonably tend tocoerce nonstriking employeesAlthough the Board did not refer inClear Pineto theprocedure to be applied in cases such as thisUnitedStates Gypsum284 NLRB 4(1987) establishes that it intends to adhere to the approach long ago evolved incases of this nature as expressed inGeneral TelephoneCo 251 NLRB 737 738-739 (1980) 5The law is clear that when an employer disciplinesan employee because he has engaged in an economis strike such discipline violates Section 8(a)(3) and(1) of the Act An employer may defend its actionby showing that it had an honest belief that the employee disciplined was guilty of strike misconductof a serious nature If the employer is able to establash such a defense then the General Counsel mustcome forward with evidence that either the employee did not engage in the conduct asserted orthat such conduct was protected The burden thenshiftsback to the employer to rebut such evidence 1010 RubinBrothersFootwear Inc99 NLRB 610 (1952)Amencan Cyanamid Company Inc239 NLRB 440 (1978)See generallyNLR B v Burnup& Sims,Inc379 U S 21 (1964)IThe alleged damage to a nonstrikers carRespondent produced evidence that provided a basisfor an honest belief that Rosenbrock about 1 20 p inon 7 June struck the automobile of orderly Michael Sullivanwith a picket sign and inflicted some minordamage Kole testified that Sullivan so reported to herto the best of her memory however Sullivan who hadonly been working at the Home for about 2 weeks wasunable to name the striker who had committed the actand he was forced to point her out to one of the supervisorswho then identified her as RosenbrockIn notes that she was keeping contemporaneouslyKole wroteKaren hit Margaret Sullivans car on4 In so holding a principal intention of the Board was to overrule earher cases which had held that mere verbal threats by strikersnot accompanied by any physical acts or gestures that would provide addedemphasis to the wordsdid not constitute disqualifying conductClearPinesupra at 1045 and fn 8S In view of this approach perhaps a more precise statement of theClear Pineholding isWhether the employer had an honest belief thatthe discharged employee had engaged in strike related conduct whichwould reasonably tend to coerce or intimidate employees in the exerciseof rights protected under the Act and General Counsel has not shownthat belief to be erroneous 76DECISIONS OF THENATIONALLABOR RELATIONS BOARD6/7/86 6 Kole credibly testified that because MichaelSullivan had been employed for such a brief time she inquired around about his trustworthiness and was satisfledwith the responses As with other employees whohad assertedly been the object of misconduct Kole hadSullivanmake an affidavit (used insupport of a complaint for an injunction) on 9 June which confirmed thaton 7 June as he drove into the east driveway of theHome Rosenbrock struck the rear window and tailgateof his [1976 Chevrolet] Vega with a picketsignusingboth the sign portion and wooden pole portion of thesign causing ascratch through the paint on the tailgateof his vehicle 'The foregoing evidence (I will discuss the testimonyofPamelaOckerman hereafter) furnished sufficientgrounds for concluding that Respondent harbored anhonest belief' that Rosenbrock had willfullydamagedSullivan s automobile on 7 JuneGeneral Telephonesupra dictates that at this point theburden shifts to the General Counsel to come forwardwith evidence that either the employee did notengage inthe conduct asserted or that such conduct was protectedTo satisfy this obligationGeneral Counsel presented Rosenbrock who while admitting that she and otherpickets were at that stage of the strike blocking cars inthe driveways said that she did not take the sign [she]had and scratch any carRosenbrock seemed to bequite staunch in her denial and on the face of her testimony I found no reason to disbelieve herFollowing the scheme ofGeneral TelephoneRespondent undertook the burdenwhich then shifts back tothe employer to rebut such evidence 8 The only ostensibly direct evidence presented for this purpose was thatof BusinessManager Pamela Ockerman Ockerman gavethe following testimony about the pertinent incident of 7June which occurredas shesat with a patient in a littleenclosed fenced area about 50 feet9 from the entranceto the east drivewayQ Directing your attention to the date of June 7were you familiar with a Michael Sullivan who wasworking at the facility?A Yes I was6Margaret Sullivan is the wife of Michael Sullivan she also worked atthe HomeRespondent attempted to offer this affidavit as probative evidence ofthe facts recitedArepresentation was made that Respondent had beenunable to subpoena Sullivan or to obtain subpoenas until the Thursdaypreceding the hearing because of the Board not being sure what roomthey were going to use Immediately on receipt of the subpoenas Sullivan s was put into the hands of the local sheriffs department whichfound that Sullivan had removed his trailer from his last known addressand had left only a post office box as a forwarding addressItwasmy viewthat inthe case ofa witness as important as Sullivan itwas incumbent upon Respondent to move expeditiously to ascertain hispresent location so that when a subpoena became available service couldbe effectedimmediatelyThis failure of preparationIheldcould hardlyserve as a basis for an exception to the general rule that the admission ofsuch an out of court statement which would deprive The General Counsel of his invaluable right to cross-examine Sullivan is improper I didhowever receive the document for the limited purpose of establishingthat Respondent held an honest and objective belief that Rosenbrock hadengaged in misconduct at the time she was discharged8 The ultimate burden of persuasion of innocence of course neverleaves the General Counsel9 1 derive this figure from a scale map of the nursing home(R Exh 1)\QDid you on that date about 1 20 in the afternoon observe anything happening to his automobile?A YesQ Could you tell the Court what that was?A He was coming in the driveway closest toRockwell Road which is the east drive and as hewas coming in Karen Rosenbrock hit the rearwindow of his car and the back of the car the rearend of it with a picket sign that had the strike youknow and the Local number on the sign And shedid hit the car and then he proceeded into thedrive to park because he was entering for workQ Did he come and say anything about this mcident?A Yes he did At that time I went out andlooked at the-there was a small dent and a scratchin the rear of his carOckerman made a good impression on the witnessstandHer seemingly clear testimony was however perhaps irretrievably confused by the subsequent testimonygiven by Mary Kole Kole it should be noted acted asRespondents trial attorney in calling andquestioningOckermanWhen Kole later testified however she wasasked whether as part of the Sullivan automobile investigation she had spoken withOckerman and two otheremployees regarding the incidentShe repliedNotregarding the car noPerhaps because the other employees named were involved in the asserted sledgehammer act of misconduct rather than the one involving theSullivan car and perhaps because Kole had not noticedOckermansnameincluded in the groupIassumed inview of Ockerman s testimony that Kole had misunderstood the questionWhen I later attempted to clarify myconfusion on the matter however Kole did not helpMR CZUBAi Nothing furtherJUDGE RIES You say you didn t talk to PamOckerman about the denting of Mr Sullivan s car?THE WITNESS I did talk to her about the dentingof the carJUDGE RIES Oh you did?THE WITNESS YesJUDGERIES I seeTHE WITNESS We talked about everything thatwas going onJUDGE RIESWell and what did she tell youabout it?THE WITNESS That she observedthe damageonthe car and that it was dented and scratched Shewas upset about it and told me what had happenedJUDGE RIES Did she tell you-what did she tellyou had happened?THE WITNESS She said that Mike Sullivan toldher that Karen Rosenbrock had scratched anddented his car and she went out and looked at itand it was scratched and dented There weretimes-JUDGE RIES She said that Mike Sullivan told herthat?THE WITNESS Yes [Emphasis added ] TOWN & COUNTRYNURSING HOMEThusOckerman appeared to be testifying that she hadobserved the incident(as quoted above)but Kole theattorney who not only elicited that testimonyfrom Ockerman but had also personally participated importantly inthe aftermath rather emphatically indicated that Ockerman had not personally witnessed the event but hadbeen informed of its details by Sullivan 10Given Ockerman s apparent sincerity I can only conelude that taking into account the obvious hecticnature of the first few days of the strike as Kole put itand the fact of testifying nearly 1 year after the eventOckerman(and Kole)were not sure of what they sawand what they were told-it has probably become a blurin both their minds Ockerman s testimony that there wasa small dent and a scratch in the rear of Sullivan s cardoes not comport with the statement in Sullivan s affidavit that the picket sign caus[ed] a scratch on the tailgate of his vehicle It may well be that Ockerman didwitness a disturbance at the driveway but has at presentblended together in her mind what she actually observedand what she eventually found out about Sullivan s identification of Rosenbrock This is suggested bythe fact that while Ockerman appeared to be saying thatimmediately following the incident Sullivan came tospeak to her about itQ Did he comeand say anything about this mcident'sA Yeshe did At that time I went out andlooked at the-there was a small dent and a scratchin the rear of his carKole testified that Ockermanwent out and looked atthe car immediately after [Sullivan]reported this toKole 1110 Elsewhere in the transcript Kole testified that during the strike Ifsomebodyelse observed[an incident]I sometimes would write it out anddocument that theyobserveditbut later I asked the people to write itout for me Respondent offered no contemporaneous note that Ockermanhad reported the Sullivan incident nor did it offer as corroboration ofOckennan s testimony(or as further evidence of its honest belief inRosenbrock s guilt)any affidavit made by Ockerman implicating Rosenbrock in the incidentiSimilarlyKole s recollection indicated confusionWhen she wasfirst asked on direct examination about the Sullivan incident she spoke ofSullivan entering the room and saying that his car had been struck Thiscolloquy followedQ Did he say by whom?A Karen RosenbrockQ Did hesay when?A When he came inOn cross examination however the sequence of events became lessclearKole testified that because frequentlythe person who had theinjuryhappen wouldn t know what[sic] the person who did it was theywould find some veteran employee point to the suspect on the picketlineand ask for an identification In the case of Sullivan Kole testified[I]twas either he said Karen Rosenbrock though he-more likely ithappened that hetooksomebody to ascertain her identity whether heactually did so or notKole [did]ntknowA few minutes later howeverKole reported the conversation rather differently She began with aquote of a question by her to Sullivan as to how he knew it was Rosenbrookand she quoted his reply as being that he saw her do it Accordingto Kole she then asked how he knew it was Rosenbrock and she hadhim replying that eitherDorothy or Janethad told himThat s who itis77Considering these deficiencies in the testimony offeredby Respondent I am dubious about the value of Ockerman s identification of Rosenbrock as a picket sign wielderwho deliberately scratched and/or dented Sullivan s1979Vega(which unless Sullivan is an exceptionallycareful and fortunate driver had probably amassed itsfair share of scratches and dents by 1986)Other testimony about relevant circumstances favor Rosenbrock sdenialOne was that on 7 and 8 June there were generallypolice cars parked at both driveways to the Homeat shift change to observe the activities of the picketerswhich would likely have served as a deterrent to theconduct of which Rosenbrock stands accusedA second circumstance is based on Ockerman s description of the sceneAs Sullivan slowly entered thedriveway there were some pickets still in front of thecar and others(the pickets totalling 5 or 6 in number)all around itRosenbrock was standing on the driver ssideanother striker wasbehind hersomeone elsewas standing behind the carand there were a coupleup on the passenger side of the carWith pickets infront of the car as Sullivan was easing in it is difficult toimagine that he had a real opportunity to concentrate onwho was doing what in the rear of the car Lookingfrom the front about 50 feet away with picketers infront of the car Ockerman would seem to have the sameproblem of ascertaining who if anyonehitthe carThe word hitmoreover is not self defining Therewas no description either by Ockerman or in Sullivan saffidavit of what sort of motion was used One can madvertentlyhita moving vehicle with a picket sign evenas one is stumbling to get out of its way that would notconstitute willful misconductI conclude that counsel for the General Counsel hascarried his burden of establishing that Rosenbrock didnot strike and damage Sullivan s automobile2 The sledgehammer/mallet incidentThe discharge telegram earlier quotedmakes reference to other acts of misconduct by Rosenbrock Atthe hearing it developed that this phrase was intended toallude to a claim that as Mary Kole characterized it inher notes for 8 JuneKaren Rosenbrock stood swingingwhat appears to be a sledgehammer in a threateningwayAgain based on not only Kole s own perception of theincident but also on reports given to her by others I aminclined to believe that Respondent held anhonestbelief that Rosenbrock had engaged in such conductKole testified that on 8 JuneMaintenance SupervisorKenneth Skutt and his wife Gail came to the office GailtoldKole that a nurse s aide-identified to Kole as Rosenbrock12-was carrying a sledgehammer on the picketlineWhen Kole looked she saw Rosenbrock withwhat I thought was a sledgehammerWhen Kole firstsaw Rosenbrock she was walking on the lawn betweenthe two vehicle entrances carrying the hammer andswinging it back and forth At times Kole said the12 Kole did not personally know Rosenbrock although she had been inRespondents employ for over a year11 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhammer would be swung like the pendulum of aclockbut at other times Rosenbrock would swing itback and over her head -Kole could not howeverrecallwhether the latter happenedwhen a car wasthereShe also saw Rosenbrock walk across the driverentrances with the instrument but was not swinging iton such occasionsOckerman testified that she saw Rosenbrock on 8 Juneswinging a sledgehammer back and forth at her side asthough she was going to hit something with itShe further testified that she saw Rosenbrock stand at a driveway and swing the tool and then she d walk across thedrive and then come back sometimes when cars werepresentWhen Rosenbrock occasionally put thehammer over her shoulder she would do so with twohands but otherwise she carried it with one On and offOckerman thought she probably saw Rosenbrockholding the hammer for at least a couple of hours on 8JuneGail Skutt testified that she was with her husbandwhen he drove into the facility about 12 20 p in She sawRosenbrock standing right on the edge of the dnveway close enough to touch with a hammer swingingitback and forth about a foot or two each way in anunderhand fashion She also saw Rosenbrock as sheand her husband departed but did not see any tool in herhand at that time 13Rosenbrock testified that on 8 June she was carryingnot a sledgehammer but a short handled rubber mallet(blackCraftsman brand about 15 inches long with ahead shaped like that of a sledgehammer) which she wasusing to pound into the ground stakes bearing strikesignsShe said that because of windy conditions thesignswere being whipped around and while her husband went to get some tape to secure the signs to theposts she did carry the mallet back and forth and shemay have been standing beside the driveway At nopoint she testified did she step on the pavement withmallet in hand because she feared being accused of hitting someone s car or doing anythingShe was aware atthe time of the frequent presence of the police She conceded that while waiting for her husband to return withthe tape she may have swung the mallet above hershoulder but not in a threatening posture Rosenbrockalso conceded that the mallet which is used for bumping cars out is strong enough to do some damagewhich is why she took care to avoid accusations bykeeping it away from the drivewaysThe General Counsel also adduced the testimony ofstriker Edwin L Coons who recalled that shortly intothe strikealthough he was not quite sure when 14Rosenbrock brought to the picket line a rubber malletmaybe about 12 inches in length which he saw heruse to pound a picket sign into the ground He could remember only one sign for which she used the mallet andhe also recollected her sayingIt 11be dust my lucksomebody will report me swinging the hammer at some19 The record does not disclose the time at which the Skutts left thepremises14 On cross Koons said that he believe[d] thesignswere placed inthe ground a couple weeks after the strike beganbodyAt that point she thought it would be prudent toput the mallet in her car which she did Koons said hehad seen Rosenbrock off and on during the day (manytimes she was out ofhis rangeof vision) but the onlytimehe saw her with the mallet was when she waspounding the sign into the groundFirst I am inclined to believe that Rosenbrock andKoons were telling the truth that the tool carried by theformer on 8 June was a rubber malletnot a sledgehammer Gail Skutt who had the closest view of it of anyRespondent witness never referred to the tool as asledgehammerAt first she called it a hammer a bighammer andlater saidItcould havebeen a malletI in not really for sureHer answer to a question astowhether the handle was over 2 feet long was Iwouldn t know I don t think soOckerman repeatedly called it a sledgehammer (myhusband hasone) and guesseda length of three and ahalf four feet probablyShe gave the color as blackhowever Mary Kole seemed uncertain about the natureof the instrument she testified that she observed [Rosenbrock]swingingwhat I thought was a sledgehammer-but today in court I ve heard testified was notThe pattern thereafter was consistentIdid observemyselfKaren swingingthe-I thought it was a sledgehammerIt lookedlike a sledgehammerbut I don tknowWhatever it was anyhow-swinging what Ithought wasa sledgehammerPerhaps what may havegivenKole second thoughts was her own testimonycontrary to Ockerman s that I did not see her take bothhands and swing it over her shoulder I did see her bringitup over her shoulder but I did not see her taking bothhands and swinging it over her shoulderThat recollection of a one handed swing onto the shoulder must havemade clear to Kole the unlikelihood that Rosenbrockwas carrying a tool as heavy as a sledgehammerThere was uncertainty among thewitnessesabout thetime at which the Union first drove the signs into theground but it was probably very soon after the strikebeganNo witness contends that Rosenbrockwas seenwith any sort of tool for more than a few hours on asingle dayand I am inclinedto believe that it wasindeed a rubber mallet which she brought to the premises for the purpose of poundingsigns intothe ground 15Somehow I find it most difficult to conceive that Rosenbrock was strolling around the picketline swinging asledgehammer under the watchful eye of the local constabularyKole testified in response to leading questions thatshe saw Rosenbrock cross both drivewayswith themallet 16 inher hand that she saw that every car thatcame there was stopped during the time that Rosenbrock was holding the mallet 17 and that Rosenbrock5On brief Respondent questions why the mallet was not introducedinto evidence The answer may turn on trial preparation At the tearingcounsel for the General Counsel asked Rosenbrock if she still had themalletat home and she said she might be able to find it As noted abovethere originally were a total of nine sinker misconduct cases to be litigated until shortly before the hearing was to begin18 Respondent counsel s word17 Respondent counsels word TOWN & COUNTRY NURSING HOME79was in close proximity to the stopped cars Ockermanalso testified that Rosenbrockwith tool in hand wouldwalk across the drive and then come backwhencars were presentRosenbrock on the other hand testifled thricewith emphasis that at no time did I walkacross the driveway with that rubber malletShe didvolunteer howeverprior to the testimonial appearance ofGail SkuttImay have been standing beside [the driveway] but I was not blocking or right on it Skutt s subsequent testimony when called by Respondent at leastpartiallyconfirmedRosenbrock s insistence that shestayed off to the sideIn my judgment Rosenbrock s testimony that she didnot actually step onto driveways carrying the mallet on7 June should be creditedWe are left however withthe fact that as Gail Skutt testified and Rosenbrocknearly conceded she did stand near the cars which werebeing blocked holding a rubber mallet which admittedlydid look like a sledgehammer but it didn t have a longhandleand was strong enough to do some damageUnder its present view of the law would the Board consider such conduct sufficient to justify the termination ofan employee?UnderClear Pinesupra it would appear that theBoard would find a reasonable tendency to intimidate inthe carrying of a rubber mallet next to a driveway inwhich the cars of nonstrikers are being stopped Theopinion signed by Chairman Dotson and former MemberHunter inClear Pineexpressly states that strikershaveno righttocarryor use weapons orotherobjects ofintimidation(Emphasis added)The concurring opinionby former Members Zimmerman and Dennis took nospecific issue with this declaration and referring to thefacts of the case concludedThe Act doesnot extenditsprotections to such obviously frightening conduct ascarryingand swinging a weapon using it to inflictdamage and threatening to kill a nonstnker 18Keco Industries276 NLRB1469 (1985)involved interalia a striker who was seen by some security guards (butnot by nonstrikers)for a few brief moments with a 22caliber pistol tucked into his belt The Board held thatthe mere fact that the striker carried and displayed aweapon in the vicinity of the plant entrance used by nonstrikerssatisfied the criteria laid down inClear PineIdat1469 19 See alsoSouthwestForest Industries273NLRB 765 (1984)In the instant case while I find that Rosenbrock didnot bring the mallet to the picket line for the purpose offrightening nonstrikers she must have realized as shestood by the driveway with mallet in hand that the tool(which she conceded could cause damage)would reasonably have tended to have a certain intimidating effect onpassing employees And while she neither used nor brandished the mallet those circumstances were not meaningful to the Board inKecoMoreover the fact that thiswas a limited occurrence for a brief period on a singleday seemed to be of no consequence in eitherKecoorEA18 Obviously the use of the conjunction was not intended to mean thatallof these circumstances had to obtain in order to constitute sufficientmisconduct9 Remanded sub nomLima Y NLRB819 F 2d 300 (D C Cir 1987)for further analysis by the BoardClear PineSee alsoGSM Inc284 NLRB 174 (1987)where a striker disqualified himself for reinstatementwhen he slapped the hood of a car as it was leaving theplantbut cfRoto Rooter283 NLRB 771 (1987) wherethe Board emphasize[d]thatMyles misconduct was[not] an isolated outburstAssuming arguendo that thelatter language inRoto Rooterwas meant to afford a liberal dimension to the strict phrasing of theClear Pinestandard(an assumption which the laterGSMcase appears to belie)Iwould be hard put to classify themallet holding as an isolated outburstThe recent precedents thus seem to point the way to aconclusion that Rosenbrock engaged in punishable misconduct when on 8 June she stood near the drivewayholding the mallet3The mass blockingAs earlier set out the 13 August telegram to Rosenbrock specifically cited the alleged striking of Sullivan scar and other acts of misconductAt no time in thepleadings or at the trial did Respondent catalog whatother acts of misconduct it had relied on in firing Rosenbrock It was brought out at the hearing throughcross examination of Rosenbrock that the strikers deliberately obstructed traffic through the gates Rosenbrocktestified that during the first day of the strike cars werebeing blocked for various periods A policy of blockingforone minute per car was then adopted until thepolice were called and we were harassed a lot And thenwe decided to hold them up longer We might as wellhold them up as long as we could because we knew thepolice would be there shortlyPresumably the blockingended soon thereafter counsel for Respondent represented that when Respondent sought an injunction the parties had agreed to stipulate to an orderInClear Pinethe Dotson Hunter opinion stated thatone of the activities which strikers have no right toperform is to block access to the employers premisesClear Pinesupra at 1047 20 In this case howeverthere is no indication that one of the reasons Rosenbrockwas discharged in August was her participation in theblocking in June The record plainly implies that all thestrikers took part in the blocking and none of them wasfired simply for impeding accessKole s notes in evidence refer to Rosenbrock swingingwhat appears to bea sledge hammer 21 and also striking the Sullivan carbut make no reference to her participation in blockingand at trial Kole s direct examination leading up to thequestion of what provoked the sending of the dischargenotice dealt only with the mallet and Sullivan s cardamage with the latter receiving the heaviest emphasis 2220 Except for a refusal to adopt certain of the analysis in the DotsonHunterClear Pineopinion the Zimmerman Dennis opinion agreed withDotson Hunter[i]n all other respectsSeeClearPine at 1049 fn 721 This note has three stars next to it which Kole testified wereplaced there by a person who was at that time assisting us a Mr JosephClarkthe stars were his indications that they were important22 Tr 78-80 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI conclude accordingly that Rosenbrock s participation in the blocking played no significant role in the decision to terminate herB Concluding AnalysisDespite my foregoing conclusion that the mallet incident probably constitutes under prevailing law a legitimate basis for Rosenbrock s discharge other circumstances inthe case lead me to believe that the dischargemust be considered a violation of Section 8(a)(3)As previously set out although shortly after the strikebegan on 7 June three employees were quickly discharged (according to Respondents answer to the firstcomplaint one on or about 12 June for striking an automobile with resultant damages exceeding $500 anotheron or about 13 June for repeatedly threatening to killthe family of a nonstnker and the third in or about midJune for causing more than $500 damage to the automobileof a nonstnker) Rosenbrock was not terminateduntil 13 August Kole explained that at the beginning ofthe strike she was very reluctant to discharge anybodyThe three early discharges involved conductthat [she] couldn t condoneat all andthat I knew happened that I personally knew happenedbut dischargesinother less compelling cases might be thought tocause more troublethan they resolvedpeople wouldfeelvery uncomfortable about it and perhaps becomemore violent if you will and that it would only precipilate angerWhen asked what changed her mind on 13August regarding RosenbrockKole repliedSubsequent reports of continuingwhat I termed improperpicketing and prevailed upon by others that this was senous and should be dealt with If it wasn t it was inconsistent and I had to agree that that was accurateAs I read the foregoing Rosenbrock s perceived misconduct on 7 and 8 June did not fall into the category ofbehavior which Kole couldn t condone at all it wasat least conduct which was not so egregious that it deserved immediate reprisalBut there came a time inAugust when other factors tipped the scale against Rosenbrock[s]ubsequentreports ofcontinuing improperpicketingand a need to act consistentlyThe need for consistency is not clear By drawing aline in Junebetween Rosenbrock and the strikers whowere fired at that time for damaging cars Kole had already decided that the cases were different There is norecord indication of what inconsistencies arose betweenJune and August with respect to discipline meted out toothers vis a vis the previous failure to punish RosenbrockMoreover we know nothing about the subsequent reports of continuingimproper picketingfirstreferred to by Kole as a reason for changing her mindwith respect to Rosenbrocks employmentWhateverthese reports were they plainly played a triggering rolein the decision to fire Rosenbrock and yet Respondenthas completely failed to establish that it had as requiredbyGeneral Telephoneanhonest belief that Rosenbrock played any part in such activities 23 Respondenthaving failed to do so (and Rosenbrock having moreover generally denied that during 7 June through 13August she engage[d] in any other acts of violence ormisconduct on the picket line ) it cannot be concludedthatRosenbrock s terminationwas instigated by anhonest belief that she had participated in subsequent activitieswhich reasonably tended to coerce or intimidateemployeesKole s own testimony is that the discharge would nothave occurred had it not been for those strike related butunexplained activitiesAs was held inDrug Research233NLRB 253 260 (1977) enfd 621 F 2d 806 (6th Cir1986) (Judge Kennedy dissenting on this point)Respondent however failed to establish at the hearing thefactual nature of the misconduct which it believed Steyens had engaged in In the absence of such a showingthe burden should not shift 24 AccordGeneral TelephoneCo supra at 739-740 (when Respondent has failed toidentify the alleged misconduct of each employee itcreates an impossible task for the General Counsel toshow that the employees did not engage in such misconduct)Accordingly the discharge of Karen Rosenbrock on13 August 1986 was violative of Section 8(a)(3)CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2) (6) and(7) of theAct2United Steelworkers of AmericaAFL-CIO-CLCand its LocalUnion No 13594are labor organizationswithin the meaning of Section2(5) of the Act3By discharging Karen Rosenbrock on 13 August1986Respondent violated Section 8(a)(3) and(1) of theAct4The unfair labor practice affects commerce withinthe meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent unlawfully dischargedKarenRosenbrock on 13 August 1986 I shall recommend that it be ordered to make her whole for any lossof earnings she may have suffered from 13 August 1986to 10 December 1986 the date of Respondents offer ofreinstatementwith interest in accordance with F WWoolworth Co90 NLRB 289 (1950) andNew Horizonsfor the Retarded283 NLRB 1173 (1987) 2523 Ofcourse if the continuingimproper picketingpertained toactivitiesofotherstrikers rather than Rosenbrock then the terminationof Rosenbrockwould unquestionably have violated Section 8(a)(3)24 Having so concluded I have not considered here the possibility ofapplying the balancing test enunciatedinNLRB v Thayer Co213 F 2d748 753 (1st Cir 1954)under which sinker misconduct is weighedagainst the unfair labor practices which precipitated the strikeAs towhether the BoardstillfollowsThayerseeClear Pine268 NLRB at1047 1049Southwest Forest Industriessupra at 765 fn 525 See generallyIsisPlumbingCo138 NLRB 716 (1962) The remedydoes not include an order of reinstatementor backpayin excess of thatstated because the parties stipulated that on 10 December 1986 letters ofreinstatement(presumably validoffersin the absence of any qualificaContinued TOWN & COUNTRYNURSING HOME81I shall also recommend that Respondent be required topost appropriate noticesOn these findings of fact and conclusions of law andon the entire record I issue the following recommended26ORDERRespondentTown and CountryNursing Home IncMidlandMichigan its officers agents successors andassigns shall1Cease and desist from(a)Discharging employees because of any lawful activitieson behalf of United Steelworkers of AmericaAFL-CIO-CLC anditsLocal Union No 13594 or anyother labor organization(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst her in any way2Take the following affirmative action necessary toeffectuate the policiesof the Acttion by the General Counsel)were sent to all of the sinking employeesincluding Ms RosenbrockAccording toAbilities&Goodwill Inc 241NLRB 27 fn 5 (1979)If a discharged sinker responds to the employer soffer of reinstatement by continuing to withhold his or her services theemployers backpay obligation tolled and the employee resumes the statusof a sinker26 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(a)Make Karen Rosenbrock whole in the manner setforth in the remedy section of this decision(b)Remove from its files any reference to the discharge of Karen Rosenbrock on 13 August 1986 andnotify her in wasting that this expunction has been madeand that evidence of this unlawful discharge will not beused as as basis for future personnel actions against her(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its place of business in MidlandMichigancopies of the attached notice markedAppendix 27Copies of the notice on forms provided by the RegionalDirector for Region 7 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be takenby theRespondent to ensure that the notices are not altered defaced orcovered by any othermaterial(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply27 If thisOrder isenforced by a judgment of a United States court ofappealsthe wordsin the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board